NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 2 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 GEORGINA MARTINEZ QUEZADA,                         No.      15-70874

                   Petitioner,                      Agency No. A095-773-678

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Georgina Martinez Quezada, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s decision denying relief. Our jurisdiction is governed by 8

U.S.C. § 1252. We dismiss in part and deny in part the petition for review.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary denial of voluntary

departure. See Gil v. Holder, 651 F.3d 1000, 1003 (9th Cir. 2011), overruled on

other grounds by Moncrieffe v. Holder, 133 S.Ct. 1678 (2013). Martinez

Quezada’s contention that the agency did not consider both positive and negative

factors in evaluating whether to grant voluntary departure lacks support in the

record and is not sufficiently colorable to invoke our jurisdiction. See Martinez-

Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (absent a colorable legal or

constitutional claim, the court lacks jurisdiction to review discretionary

determinations (citation omitted)).

      In light of the discretionary denial of voluntary departure, the agency did not

err in declining to address Martinez Quezada’s statutory eligibility for voluntary

departure. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                   15-70874